Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 1 of 8 PageID #: 3429
                                                     16-1870


                                                   COURT OF APPEALS
                                                   iCOND CIRCUIT

               MOTION FOR AN ORDER AUTHORJZING THE DISTRJCT COURT
                  TO CONSIDER A SUCCESSNE OR SECOND MOTION TO
                     VACATE, SET ASIDE OR CORRECT SENTENCE
                       PURSUANT to 28 U.S.C. §§ 2244 (b), 2255(h)
                        BY A PRJSONER IN FEDERAL CUSTODY



 l   NAME:

        Michael Sessa

     PLACE OF CONFINEMENT:                                         PRISONER NUMBER:

        USP-Lewis burg, Pennsylvania                                958 70-004


                                     Instructions-Read Carefully

 (1)       This motion must be legibly handwritten or typewritten and signed by the applicant under
           penalty of perjury. All documents must be on 8Yz x 11 inch paper; the Court will not
           accept other paper sizes. Any false statements of a material fact may serve as the basis
           for prosecution and conviction for perjury.


 (2)      All questions must be answered concisely in the proper space on the form.


 (3)      Movant seeking leave to file a second or successive petition is required to use this form.


 (4)      Movant may use additional pages only to explain additional grounds for relief and facts
          that support those grounds. Separate petitions, motions, briefs, arguments, etc. should not
          be submitted.


 ( 5)     In capital cases only, the use of this form is optional, and separate petitions, motions,
          briefs, arguments may be submitted.




                                                                                           Rev. I0 .. 27 ..2011,-
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 2 of 8 PageID #: 3430




 (6)   Movant must show in the motion to the Court of Appeals that the claim to be presented in
       a second or successive habeas corpus application is based upon either

       (1)    newly discovered evidence that, if proven and viewed in light of the evidence as a
              whole, would be sufficient to establish by clear and convincing evidence that no
              reasonable fact finder would have found the movant guilty of the offense; or

       (2)    a new rule of constitutional law, made retroactive to cases on collateral review by
              the Supreme Court, that was previously unavailable.


 (7)   Send the completed motion, the original and two copies, to:

              Clerk of Court
              United States Court of Appeals for the Second Circuit
              Thurgood Marshall United States Court House
              40 Foley Square
              New York, New York 10007




                                                                                    Rev. 10 .. 27 ..2011
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 3 of 8 PageID #: 3431




                                           MOTION

 1.    (a)    State and division of the United States District Court which entered the judgment
              of conviction under attack
                Eastern District New York


       (b)    Case number      9 2-cr-3 51 ( JBW)

 2.    Date of judgment of conviction _M_a_y_2_5_,_1_9_9_3_ _ _ _ _ _ _ _ _ _ _ _ __

 3.    Length of sentence _L_i_·_f_e____ Sentencing Judge _J_a_c_k
                                                                 __B_._w_e_l_·n_s_t_e_i_n_ _

 4.    Nature of offense or offenses for which you were_convicted: Racketeering crimes, in
        18 U.S.C. 9999 892, 894, 924(c;, 1959 and 1962.




 5.    Have you taken a direct appeal relating to this conviction and sentence in the federal
       court?
       Yes (x~ No ( ) If"yes", please note below:

       (a) Name ofcourtU.S. Court of Appeals Second Circuit
       (b)Casenumber_4_l_F_._3d_l_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       (c) Grounds raised (list all grounds; use extra pages if necessary) New Trial
         New evidence



       (d) Result Denied
       (e) Date ofresult October 11, 1994

 6.    Related to this conviction and sentence, have you ever filed a motion to vacate in any
       federal court?
       Yes~x) No( )
       If "yes", how many times? one                     (if more than one, complete? and 8
       below as necessary
       (a)Nameofcourt         Eastern District of New York
       (b)Casenumber_9_7-_c_v_-~2~0_9=7~~~~~""7"7'"T-rr-r-----------­
       (c)Natureofproceeding 28 U.S.C. § 225S(f)(1)




                                             Page 3
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 4 of 8 PageID #: 3432




       (d) CJ\ounqs raise.ct (list all grounds; use extra pages if necessary) Sentence and Convict
       ion in violation of the Law of the Onited States - - - - - - - - -




       (e) Did you receive an evidentiary hearing on your motion? Yes ()No   &le
       (f) Result Denied

       (g) Date ofresult January 25, 2011

  7.   As to any second federal motion, give the same information:
       (a) Name of court       N/A
       (b) Case number
                         --------------------------
                        --------------------------
       (c) Nature of proceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       (d) Grounds raised (list all grounds; use extra pages if necessary)_ _ _ _ _ _ _ __




       (e) Did you receive an evidentiary hearing on your motion? Yes ()No ()
       (f) Result_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       (g) Date of result_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 8.    As to any third federal motion, give the same information:
       (a)Nameofcourt __N_/_A______________________
       (b)Casenumber _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       (c) Nature of proceeding - - - - - - - - - - - - - - - - - - - - - -



       (d) Grounds raised (list all grounds; use extra pages if necessary) _ _ _ _ _ _ _ __




       (e) Did you receive an evidentiary hearing on your motion? Yes ()No ()
       (f) Result_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       (g) Date of result
                       --------------------------


                                           Page 4
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 5 of 8 PageID #: 3433




  9.    Did you appeal the result of any action taken on your federal motions? (Use extra pages
        to reflect additional federal motions if necessary)
        (1) First motion No ( ) Yes ( x*Appeal No. _U_n_kn_o_wn _ _ _ __
        (2) Second motion No ( ) Yes (x~Appeal No. ~U=n=kn=o~wn  _ _ __
        (3) Third motion No ( ) Yes ( ) Appeal No. _ _ _ _ _ __

  10.   If you did not appeal from the adverse action on any motion, explain briefly why you did
        not:       N/A




 11.    State concisely every ground on which you now claim that you are being held unlawfully.
        Summarize briefly the facts supporting each ground.
        A.      Groundone: 924(c) Conviction(s) in violation of Johnson v. United
                  States, 135 S. Ct. 2251 (2015)

               Supporting FACTS (tell your story briefly without citing cases or law):
                See Memorandum of law already sulxniited




               Wasthisclaimraisedinapriormotion?Yes( ) No(x*

               Does this claim rely on a "new rule oflaw?" Yes ( x~ No (:::)
               If "yes," state the new rule oflaw (give case name and citation):
                   Johnson v. United States, 135 S. Ct. 2551 (2015)




               Does this claim rely on "newly discovered evidence?" Yes ( ) No (xx)
               If "yes," briefly state the newly discovered evidence when it was discovered, and
               why it was not previously available tofll',?);1·




                                             Page 5
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 6 of 8 PageID #: 3434




       B.     Ground two:         N/A


              Supporting FACTS (tell your story briefly without citing cases or law):
                            N/A




              Was this claim raised in a prior motion? Yes ( ) No ( )

              Does this claim rely on a "new rule of law?" Yes ( ) No ( )
              If"yes," state the new rule oflaw (give case name and citation):



              Does this claim rely on "newly discovered evidence?" Yes ( ) No ( )
              If "yes," briefly state the newly discovered evidence when it was discovered, and
              why it was not previously available to you.




              [Additional grounds may be asserted on additional pages if necessary]

 12.   Do you have any motion or appeal now pending in any court as to the judgment now
       under attack? Yes ( ) No ~x)
       If"yes," Name of court ~~~~~~~~~~~
                                                           Case number      ~~~~~~~




                                            Page 6
Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 7 of 8 PageID #: 3435




       Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
       grant an Order Authorizing the District Court to Consider Movant's Second or Successive
       Motion to Vacate under 28 U.S.C. § 2255.


                                                                       Movant's Signature

       I declare under Penalty of Perjury that my answers to all the questions in this motion are
       true and correct.

       Executed on June 23' 2016
                       [date]                                         Movant' s Signature



                                      PROOF OF SERVICE

       Movant must send a copy of this motion and all attachments to the United States
       Attorney's office in the district in which you were convicted.

       I certify that on   June 23, 2016                        , I mailed a copy of this motion*
                               [date]

       and all attachments to    U.S. Attorney's Office                 at the following address:
         One Pierrepont Plaza, Brooklyn, N.Y.                 11201




                                                                         Movant' s Signature




 *     Pursuant to FRAP 25(a), " Papers filed by an inmate confined in an institution are timely
       filed if deposited in the institution's internal mail system on or before the last day of filing.
       Timely filing of papers by an inmate confined in an institution may be shown by a notarized
       statement or declaration (in compliance with 28 U.S.C. § 1746) setting forth the date of
       deposit and stating that first-class postage has been prepaid."




                                               Page 7
                    Case 1:92-cr-00351-ARR Document 1834-1 Filed 04/29/20 Page 8 of 8 PageID #: 3436

       \ )I
      (.__.-/   \



                                                                    r1
                                                                    "'"''
                                                                            ..


                                                                                 '·'"·""·)-,




                                           Clerk of the Court
                                           U.S. Court of Appeals
                                           Second Circuit
                                           40 Foley Square
                                           New York, N.Y.   10007




'"'




LEGAL                 MA I L ............... .
